DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
	Applicant's arguments filed June 13, 2022 have been fully considered but they are not persuasive.
	1)  Applicant argues that Claim 1 recites combining the product streams from the mixing head in a distributor to form a combined product stream. The specification in paragraphs {0006] and [0012] that the homogeneity of the resulting foam is enhanced by at least combining product streams from the mixing heads (Applicant Argument/Remarks  June 13, 2022 p. 3).
	 Examiner answers that the features upon which applicant relies (i.e., the improvements attributed to the homogenous process) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).

	2) Applicant argues that the combination of Brennan (US 2017/0285619), Köster (US 2014/0342089) and BASF (DE 20 2009 015838 U1) is improper because it relies on impermissible hindsight as motivation to combine the cited prior art.  One of ordinary skill in the art would not have combined these elements by known methods wherein each element merely performs the same function as it did separately. (Applicant Argument/Remarks June 13, 2022 pp. 3-4).
	Examiner answers that it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).

	3) Merely combining the systems taught by Brennan, Köster and BASF does not predictably yield Applicant’s claimed elements.  Brennan is limited to a distributor bar being fed by a single mixing  and having its own set of exit pipes while Köster has a single “mixing head” connected to a distributor, not a plurality of mixing heads, such that the product streams from the mixing heads are combined in the distributor to form the combined product stream. In BASF, the mixing head streams are respectively connected to an intermediate feed and then to one or more casting rakes. These prior art references alone or in combination do not teach or suggest multiple mixing heads that are connected to a common distributor  to combine the product streams from the multiple mixing heads (Applicant Argument/Remarks June 13, 2022 pp. 4-5). 
	Examiner maintains that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, all three prior art references are in the field of reactive foam distribution by means of tube or rake-like applicators.  	Although, none of these references singly or explicitly disclose a set of mixing heads from which product streams are combined in a distributor to form a combined product stream, it would have been obvious to one with ordinary skill in the art to combine these references such that the product streams are further combined, especially since BASF teaches an intermediate feed which can include several tubes whereby each is connected to the feed (paragraph [0032]).

	4). Applicant argues that the motivation as alleged by the Office would not motivate one of ordinary skill in the art to arrive at Claim 1 that recites, in part, multiple mixing heads connected to a common distributor and combining the product streams from multiple mixing heads. Instead, the alleged motivation appears to only encourage the use of plastic tubes  (Applicant Argument/Remarks June 13, 2022 p. 5).
	Examiner answers that while it is true that BASF teaches that the use of a plastic pipe makes it possible to dispense with cleaning the application device (paragraph [0013]), however, the plastic material also allows for the geometry of the pipes to be optimized  and can include intermediate feed elements including distribution of combined product streams to improve outflow (paragraph [0040]), which optimization would be not possible with metal rakes (paragraph [0043]).


Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
 Claims 1-2, 4 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brennan (US 2017/0285619) in view of Köster (US 2014/0342089) and further in view of BASF (DE 20 2009 015838 U1) all of record.
Regarding Claim 1,  Brennan discloses a process for applying a foamable reaction mixture onto a moving outerlayer (Figs. 4-7, abstract, paragraph [0143] mixing head for providing a viscous foamable liquid mixture, a laminator with a redefined speed…;moving laminator – 51 expanded foam material – 71), wherein 
the reaction mixture is applied onto the outerlayer (paragraph [0008]) such as onto a metal sheet or a laminator – see paragraph [0002] instant case where employable outerlayers include sheets of coated steel, stainless steel, aluminum, copper or alloys of the two latter metals) from >/= 7 discharge openings simultaneously (paragraph [0204] number of exit pipes is preferably chosen in the range of 12-24) and the outerlayer moves at a speed of >/= 15 meters per minute relative to the discharge openings (paragraph [0011] laminator speed of at least 15 m/min);
providing a plurality of mixing heads wherein each mixing head is adapted for mixing two or more reactant streams to form one product stream (paragraph [0080] one or more mixing heads adapted for providing a non-Newtonian shear-thinning viscous foamable liquid mixture) exiting each mixing head (paragraph [0144] fluid mixture flows through an internal channel of the distributor bar and leaves via one of the exit pipes….) 
 providing a distributor (paragraph [0010]), wherein the distributor comprises one or more discharge conduits (paragraph [0204]), the distributor is connected to the product streams from the mixing heads and the distributor is adapted for combining the product streams from the mixing heads (paragraph [0080] the distributor bar being connected via its inlet to said one or more mixing heads for receiving said viscous foamable liquid mixture and being mounted above said laminator for depositing said viscous foamable liquid mixture on said laminator via its outlets) to form a combined product stream, wherein the combined product stream comprises a homogeneous material composition and distributing them to the one or more discharge conduits (paragraph [0077]….because it is guaranteed that such streams will result in a homogenous foamed layer without voids or knit lines or inhomogeneities…).

However, while Brennan discloses rake applicators as indicative of prior art (paragraphs [0004]-[0006] rake is another name for distributor bar), it is silent regarding the disclosure of providing one or more of them or that there is mixing of two or more reactant streams in each of the mixing heads to obtain an exiting product stream. .
Köster teaches a device for applying a foaming reaction mixture onto an outerlayer comprising one or more rake applicators (abstract), wherein the number of rake applicators corresponds to the number of the one or more discharge conduits of the distributor (230), each rake applicator is connected to one of the one or more discharge conduits (Fig.1 paragraph [0065] The casting rakes – 200, 260 each have a feed line – 230 for introduction of the foaming reaction mixture – 600 into the tubular hollow body – 210. The feedlines – 230 are arranged essentially centrally along the length of the casting rakes – 200, 260) and each rake applicator has > 4 of the > 7 discharge openings (paragraph [0021] …number of outlet openings on the casting rake is in the range from three to forty).
(Note: while >/= 4 to 7  discharge openings are not explicitly recited, however, see MPEP 2131.03: prior art which teaches a range within, overlapping or touching the claimed range anticipated if the prior art range discloses the claimed range with “sufficient specificity”); -
Köster further teaches the mixing of two or more reactant streams in each of the mixing heads to obtain the product stream exiting each of the mixing heads, wherein the product stream comprises a foamable reaction mixture (Fig. 1 paragraph [0065]…the foaming reaction mixture – 600 is fed to the casting rakes – 200, 260 from a mixing head – 700 via the feed lines – 230 and exits through the outlet openings – 220 from where it impinges on the covering layer – 500 and there swells and cures to form a foam).
 It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Brennan with its rake applicators to incorporate the teaching of Köster further including with this plurality of rake applicators mixing heads and  a distributor adapted for transferring product streams from the mixing heads and mixing the two or more reactant streams in each of the mixing heads prior to distributing them and apply the reaction mixture onto the outerlayer, as disclosed by Brennan, 
would consider using a number of rake applicators corresponding to the number of one or more discharge conduits of the distributor where each rake applicator is connected to one or more of these discharge conduits, because this achieves an optimized distribution of the foaming reaction mixture along the longitudinal extension of the covering layer (paragraph [0006]).

 However, Brennan is silent as to the combining of these product streams in the distributor prior to distributing these combined streams and applying the reaction mixture from the >/= 7 discharge openings of the >/= 7 discharge conduits onto the outerlayer (Fig. 3 paragraph [0091]).
BASF discloses an invention relating to a device for applying liquid reaction mixtures to a cover layer for forming isocyanate-based foams in sandwich composites where the reaction mixtures are mixed in mixing heads and are then applied by a distributor or casting rake movably over the cover layer (paragraphs [0001]-[0003]). These distributors or casting rakes have outlets (holes) on the underside distributed over the entire length and that the feed is preferably carried out in the same way for all tubes (paragraph [0022]). 
BASF further teaches a step whereby the product streams are combined in the distributor prior to the step of distributing the combined product streams to the one or more discharge conduits of the distributor (Figs. 1, 2 paragraph [0032] Each of the tubes provided with openings is connected to a mixing device for mixing the components of the liquid starting material for the rigid foam based on isocyanate. This is usually done by means of an intermediate feed…designed as a tube, if several tubes are used, each is connected to the feed…through a pipe from which connecting pipes to the pipes go out). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the disclosure of the combination of Brennan/Köster to incorporate the teachings of BASF 
 to further consider combining the product streams in the distributor itself prior to distributing the combined product streams to the one or more discharge conduits of the distributor, as taught by BASF, because if a tube or set of tubes are used, the feed is carried out in the same way for all tubes and together they can have a length equal to the width of the cover layer (paragraphs [0022] [0023] especially with plastic tubes, which can make for easier cleaning (paragraphs [0012]-[0014]).

Regarding Claim 2, the combination of Brennan, Köster and BASF teach and disclose all the limitations of Claim 1 and Brennan further discloses providing a distributor (paragraph [0010]), wherein the distributor comprises >/= 7 discharge conduits each of which terminate in one of the >/= 7 discharge openings (paragraph [0204] number of exit pipes is preferably chosen in the range of 12-24) [Note:  while >/= discharge openings are not explicitly recited, see MPEP 2131.03: prior art which teaches a range within, overlapping or touching the claimed range anticipated if the prior art range discloses the claimed range with “sufficient specificity”) the distributor is connected to the product streams from the mixing heads and the distributor is adapted for combining the product streams from the mixing heads (paragraph [0080] the distributor bar being connected via its inlet to said one or more mixing heads for receiving said viscous foamable liquid mixture and being mounted above said laminator for depositing said viscous foamable liquid mixture on said laminator via its outlets) and distributing them to its >/ 7 discharge conduits in a homogeneous material composition (paragraph [0077]….because it is guaranteed that such streams will result in a homogenous foamed layer without voids or knit lines or inhomogeneities…).
Moreover, BASF further discloses distributing the combined product streams to the discharge conduits of the distributor, 
where BASF further teaches a step whereby the product streams are combined in the distributor prior to the step of distributing the combined product streams to the one or more discharge conduits of the distributor (Figs. 1, 2 paragraph [0032] the tubes provided with openings is connected to a mixing device for mixing the components of the liquid starting material for the rigid foam based on isocyanate. This is usually done by means of an intermediate feed…designed as a tube, if several tubes are used, each is connected to the feed…through a pipe from which connecting pipes to the pipes go out).

Regarding Claim 4, the combination of Brennan, Köster and BASF disclose all the limitations of Claim 1 and Brennan further discloses wherein at least two rake applicators are employed and at least two of the rake applicators are arranged side-by-side viewed transversely to the direction of movement of the outerlayer and arranged one behind the other viewed in the direction of motion of the outerlayer (Fig. 2  paragraphs [0006] [0090] where prior art is shown illustrating this arrangement – Köster WO 2013/107742, incorporated by reference, which is foreign priority to Brennan and where it is stated that “…an improved material distribution of the foam on the cover layer in the side areas is ensured and more material is fed into the nose of the profile…” (Fig.1 paragraph [0017]).

Regarding Claim 6, the combination of Brennan, Köster and BASF teach and disclose all the limitations of Claim 1 and Brennan further discloses wherein the reaction mixture comprises a polyol, a polyisocyanate, and a blowing agent (paragraph [0041]…polyol and water….+Physical Blowing Agent…; methylene diphenyl diisocyanate (MDI)… to produce polyisocyanurate (PIR) ).

Conclusion
	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to WAYNE K. SWIER whose telephone number is (571)272-4598. The examiner can normally be reached M-F generally 8:30 am - 5:30 pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on 571-270-7457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WAYNE K. SWIER/Examiner, Art Unit 1748                                                                                                                                                                                                        
/FRANCISCO W TSCHEN/Primary Examiner, Art Unit 1712